DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-24 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 1: 
The prior art does not teach or suggest a PCB comprising: a wiring pattern embedded in an insulating body; a first conductor pattern on the insulating body and overlapping a portion of the wiring pattern in a first direction; first conductive vias connected to the first conductor pattern penetrating the insulating body and on opposite sides of the wiring pattern in a second direction orthogonal to the first direction; second conductor patterns embedded in the insulating body and being on opposite sides of the wiring pattern in the second direction; the first conductive via and the second conductor pattern are disconnected from each other; in combination with all other features claimed.
Regarding claims 3-14 & 22-24, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

The following is an examiner’s statement of reasons for allowance of claim 15: 
The prior art does not teach or suggest a module comprising: a flexible insulating body having a wiring pattern embedded therein; a conductor pattern on the insulating body connected to a first surface of conductive vias penetrating the insulating body, the conductor pattern and the conductive vias surround a portion of the wiring pattern, and the second surface of the conductive vias being disposed at a level between top and bottom surfaces of the wiring pattern opposing each other in the extending direction; in combination with all other features claimed.
Regarding claim 16, these claims are allowed based on their dependence on the allowable independent claim 15 discussed above.

The following is an examiner’s statement of reasons for allowance of claim 17: 
The prior art does not teach or suggest a PCB comprising: a wiring pattern embedded in an insulating body, first and third conductor patterns on upper and lower surface of the insulating body above and below the wiring pattern; first conductive vias extending downward from the first conductive pattern on opposite sides of the wiring patter, the lower end of the conductive vias embedded exclusively in the insulating body and spaced apart from the wiring pattern and all conductive patterns and conductive vias.
Regarding claims 18-21, these claims are allowed based on their dependence on the allowable independent claim 17 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847